Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-20 on 9/1/20 is acknowledged.  Claims 1-20 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/20, 12/15/20, and 7/16/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield et al. (“Satterfield,” US Pub. No. 2014/0276100, cited in IDS) in view of Putnam et al. (“Putnam,” US Pub. No. 2011/0081728, cited in IDS).
As to claim 1, Satterfield discloses a system comprising: a fluid sensor apparatus comprising: at least one fluid inlet (e.g., input port in [0171], or inlet aperture in [0208]) and at least one fluid outlet (e.g., exhaust port in [0171], or outlet aperture in [0208]) fluidly connected to a sampling chamber (e.g., cartridge receiver, or space comprising reaction zones in [0208]); ii) a digital camera (e.g., [0152] et seq.); and iii) a light source (e.g., [0150] et seq.); and a processor (e.g., [0213] et seq.); the processor programmed to determine an ammonia content of a fluid based on an intensity of red, green, and blue light transmitted through the ammonia sensor membrane.  See e.g., [0152], [0216], and [0321] et seq.  
Regarding claim 1, while Satterfield discloses a cartridge, Satterfield does not specifically disclose a sensor card comprising at least one pH sensor membrane and at least one ammonia sensor membrane.  Putnam discloses in e.g., [0043] et seq., the inventive devices may comprise a plurality of pH or ammonia sensors representing different detection ranges (e.g., a plurality of ammonia sensors, representing different ammonia detection ranges). For example, in particular aspects the device comprises a pH sensor portion, in combination with two ammonia sensing portions, where the ammonia sensing portions are sensitive to different or overlapping concentration ranges of ammonia. As stated above, the sensor portions can, in each case, be integral with the submersible member or proximate submersible members, can be attached to the submersible member or proximate submersible members, or can be reversible attached to the submersible member or proximate submersible members to facilitate replacement or attachment of additional sensors (e.g., an additional ammonia sensor covering a different or overlapping range of solution ammonia concentrations). Use of two or more visual sensors (e.g., ammonia sensors) of different but overlapping ranges of ammonia sensitivity not only provides a wider range of measurable solution ammonia concentration, but also affords increased accuracy and reliability of measures by having two color-matches to pinpoint and determine the ammonia concentration.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a fluid sensor membrane that comprises a pH sensor membrane, and a plurality of ammonia sensor membranes with different sensitivities, to enable measurement and quantitative determination of both pH and ammonia concentration at the same time, providing a more accurate quantitative determination of the solution status.  See [0035] of Putnam.  Furthermore, use of two or more visual sensors (e.g., ammonia sensors) of different but overlapping ranges of ammonia sensitivity not only provides a wider range of measurable solution ammonia concentration, but also affords increased accuracy and reliability of measures by having two color-matches to pinpoint and determine the ammonia concentration.  See [0043] of Putnam. 
As to claim 2, see combination of Satterfield and Putam above. 
As to claims 3 and 20, see e.g., [0127] et seq. of Satterfield. 
As to claims 4-5 and 18, see e.g., [0053] et seq. of Satterfield. 
As to claims 6-9 and 14-17, see e.g., [0031] et seq. of Putnam.  The combination of Satterfield and Putnam discloses the claimed features.  See above.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a reference sensing region to facilitate a visual comparison (e.g., [0031] of Putnam. 
As to claim 10, see claim 1 above. 
As to claims 11 and 19, see e.g., [0015] et seq. of Satterfield. 
As to claims 12-13, the combination of Satterfield and Putnam discloses the claimed features.  See above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/21/2022